Citation Nr: 1136850	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-21 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issue before the Board was remanded in July 2009 and March 2011 for further evidentiary and procedural development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The requested actions in the July 2009 remand were accomplished.  However, while the Veteran was scheduled for a VA examination, as requested in the March 2011 remand, the Veteran failed to show for the examination.  As will be further explained below, the Board notes a discrepancy in the Veteran's current address information, and as such the Board must again remand this appeal.

While the Veteran did request a Board hearing in June 2006, he failed to appear for his scheduled January 2009 hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

The Board notes that the Veteran has alleged in his June 2005 statement in support of his claim that he has been unemployed due to his mental illness since his discharge from the service in October 1981.  This statement by the Veteran appears to be an attempt to raise the issue of entitlement to a total rating based on individual unemployability (TDIU).  The issue was previously referred, but there is no evidence that any development has occurred with regard to the issue, therefore, the Board again refers that issue to the RO for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a mental disorder.

The Veteran asserts that he first began to have mental problems in his last year in service, and has continued to have mental problems to the present.  Service personnel records document that beginning in July 1980 the Veteran began to have discipline problems, including failure to go to his appointed place of duty, breaking a mirror at the enlisted club after having been banned from the club, not shaving for formation and possessing a switchblade knife.  The Veteran was noted to be a discipline problem and had to be monitored closely.  Following his discharge in October 1981, the Veteran was unable to obtain employment and eventually became homeless.  In November 1986, he was diagnosed as schizophrenic and declared disabled as a result by SSA, with an onset date in December 1982.  In April 2001, the Veteran was admitted to a state hospital due to his mental disorder for a week.  During this hospitalization, the Veteran reported a long history of mental illness and stated that his last episode had been caused by his not taking medication for the past two months.  The Veteran was diagnosed with psychotic disorder, not otherwise specified (NOS) and chronic alcohol dependence.  More recent treatment records indicate the Veteran was attending VA group counseling in 2006 and had a diagnosis of depressive disorder, NOS.

The Veteran has a diagnosis of a current mental disability and his claim states that he began to have mental problems in service.  He alleges that his sergeant told him that he had mental problems in his last year of service as well.  The service personnel records indicate that around that time his discipline problems began.  The discipline problems, which include failure to care for personal hygiene, disorderly behavior, failure to respond to counseling and the need for constant supervision could be symptoms of a mental disorder.  The Board has no reason to doubt the credibility of the Veteran's report of mental problems.  While neither the Veteran nor his sergeant are competent to diagnose him with a mental disorder, the Veteran is competent to testify to symptoms he experiences, such as memory loss.  The Board finds that the Veteran's lay statement to be credible.  Considering the documented disciplinary infractions, along with his diagnosis of schizophrenia with an onset date fourteen months after service, and his continued mental health problems, unemployability, and homelessness following service, the Board finds there is sufficient evidence to warrant a VA examination to determine whether the Veteran's current mental disorder is related to service.

Generally, the VA has a duty to provide a VA examination when the record lacks evidence to decide a Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010). With respect to the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 82.

As noted above, the Veteran was scheduled for a VA examination for his claimed disability in April 2011.  There is no evidence of record that the Veteran was notified of the scheduled examination.  The Board notes that a mental disorders examination was requested by the Appeals Management Center in March 2011, but there is nothing of record indicating how or if the Veteran was notified.  The Veteran failed to report for the examination and has not provided good cause for his failure to report.  Generally, when a Veteran fails to report for a scheduled VA examination, the claim will be decided on the evidence of record.  See 38 C.F.R. § 3.655(a) (2010).  In this case, however, there seems to be some discrepancy as to the correct mailing address for the Veteran and it is unclear whether he received notification of the examination.  The majority of VA's communications with the Veteran were sent to a [redacted] address in Clyde, Texas.  The address noted on the examination request was a different [redacted] address in Clyde, Texas, and the most recent mailings have been sent to yet another address, a Camper address in Clyde, Texas.  As stated above, there is no evidence that the Veteran was provided a notification letter and as there is a discrepancy in the Veteran's current address, the Board finds that a remand is warranted to ensure the Veteran has proper notice of any scheduled VA examinations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The AMC should contact the Veteran's representative and attempt to contact the Veteran at any other phone numbers or contact points of record in order to obtain the Veteran's current mailing address.  The United States Postal Service should be contacted, if necessary.  All attempts to identify a current mailing address should be documented in the claims file.

2. After obtaining the Veteran's current mailing address, the RO/AMC should schedule the Veteran for a VA examination for the purpose of obtaining an opinion regarding the etiology of any mental disorder, including schizophrenia, psychotic disorder not otherwise specified or depressive disorder.  The claims file, including a copy of this remand, must be made available to the reviewing clinician, and the opinion should reflect that the claims file was reviewed.  After reviewing the record, the VA clinician should provide a diagnosis for each extant disability.  The examiner should give his opinion as to whether an acquired psychiatric disorder began during service, or whether an acquired psychiatric disorder preexisted service and underwent a permanent increase in its underlying level of pathology during service, or whether a psychosis was manifested during the one year period immediately following the Veteran's discharge from service in October 1981.  The degree of probability should be expressed in terms of more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent).  The opinion should reflect consideration of all lay and medical evidence.  The examiner(s) should provide a complete rationale for any opinion provided.

3. After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for a mental disorder should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



